DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on March 12, 2021, have been fully considered but they are not persuasive. 
Applicant argues (Remarks, p. 3) that the rejection of claims 5 and 6 under §112(b) should be reconsidered. Lacking any further argument on the merits, the rejections are maintained as detailed below. Claim 5 should be amended to cure the indefiniteness issue.
Applicant argues (Remarks, p. 4) that the rejection of claims 1-3 under §102 over Nakamura should be reconsidered. Applicant provides a brief description of Nakamura, but does not discuss the merits of the rejection or explain why Nakamura does not read on the instant claims. Lacking any further argument on the merits, the rejections are maintained as detailed below. Claims 1-3 should be amended to overcome the prior art rejection.
Applicant argues (Remarks, p. 4) that the rejection of claims 4-7 under §103 should be reconsidered. Specifically, Applicant argues that Nakamura fails to specifically disclose wherein the base is composed of paper impregnated with plurality of seeds (claim 6), and the plurality of interlocking connectors disposed on a periphery of a lower end of the one or more sidewalls of the mat, wherein the plurality of interlocking connectors comprise a jigsaw pattern (claim 7). Examiner notes that the fact anticipate claims 4-7 (§102). However, claims 4-7 are rendered in obvious in light of the secondary prior art references listed below. In other words, multiple prior art references, taken together, can be used to reject a claim as obvious. These rejections are detailed below, and are maintained.
Prior to filing a Request for Continued Examination, Applicant is free to schedule an interview with Examiner (phone number listed below) to discuss Applicant’s further claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 5 recites that “the matrix comprises the plurality of seeds impregnated on the base of the mat.”  However, this limitation seemingly contradicts the recitation in claim 1, from which claim 5 depends, which recites “a base, an upper wall, and one or more sidewalls, defining an interior volume” and “the matrix disposed at least within the interior volume.”  Thus, claim 5 currently claims that the matrix is simultaneously inside 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakamura et al. (US 4,118,892 A), hereinafter Nakamura.
Regarding claim 1, Nakamura discloses a pet waste collection mat (col. 1, lines 6-8, regarding connectable, compartmented planter boxes having weight supporting grids therein; the planter boxes is suitable for use as a pet waste collection mat, as described more fully hereinbelow), comprising: a mat (housing 1; fig. 5) having a base (lower housing 10; fig. 5), an upper wall (upper grid member 10’; fig. 5), and one or more sidewalls (both the lower housing 10 and upper grid member 10’ have sidewalls, 

Regarding claim 2, Nakamura discloses the invention in claim 1, and further discloses wherein the mat (housing 1) comprises a cross section square in shape (as shown in fig. 5).

Regarding claim 3, Nakamura discloses the invention in claim 1, and further discloses wherein the plurality of seeds are ground cover seeds (col. 3, lines 51-54, regarding it is advantageous to first fill the housing 10 with soil, plant seeds or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 4,118,892 A), hereinafter Nakamura, in view of MacKinnon (US 2013/0031833 A1).
Regarding claim 4, Nakamura discloses the invention in claim 1, but fails to specifically disclose wherein the mat is composed of bio-degradable material.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the pet waste collection mat of Nakamura such that the mat is composed of bio-degradable material as taught by MacKinnon in order to allow for the formation of an integrated system of interlocking plants and solid after a period of time after installation (see MacKinnon, para. [0007]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 4,118,892 A), hereinafter Nakamura, in view of Martin (US 2012/0318687 A1).
Regarding claims 5 and 6, Nakamura discloses the invention claim 1, but fails to specifically disclose wherein the matrix comprises the plurality of seeds impregnated on the base of the mat, and wherein the base is composed of paper.
	However, Martin is in the field of packages having seeds impregnated within (abstract) and teaches wherein the matrix comprises the plurality of seeds impregnated on the base of the mat (para. [0048], regarding the entire package 50 is constructed of a degradable material and impregnated or otherwise associated with seeds which grow flowers; figs. 6 and 7), and wherein the base is composed of paper (the package 50 is 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the pet waste collection mat of Nakamura such that the matrix comprises the plurality of seeds impregnated on the base of the mat, and the base is composed of paper as taught by Martin in order to allow the mat to carry the seeds without requiring any extra soil (see Martin, para. [0047]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 4,118,892 A), hereinafter Nakamura, in view of Martin (US 2012/0318687 A1) and Cerny et al. (US 2013/0167458 A1), hereinafter Cerny.
Regarding claim 7, Nakamura discloses a pet waste collection mat (col. 1, lines 6-8, regarding connectable, compartmented planter boxes having weight supporting grids therein; the planter boxes is suitable for use as a pet waste collection mat, as described more fully hereinbelow), comprising: a mat (housing 1; fig. 5) having a base (lower housing 10; fig. 5), an upper wall (upper grid member 10’; fig. 5), and one or more sidewalls (both the lower housing 10 and upper grid member 10’ have sidewalls, as shown in fig. 5), defining an interior volume (as shown in fig. 6); a plurality of slots (recesses 22; figs. 5 and 6) disposed on the upper wall of the mat (upper grid member 10’) for receiving plants therethrough (col. 4, lines 11-14, regarding new sprouts, buds or leaves can grow through the recesses 22 in the upper surfaces 21 of the upper grid member 10’, whereby the plants remain healthy and green without being damaged; figs. 5 and 6), wherein the plurality of slots (recesses 22) are disposed at a fixed distance 
Nakamura fails to specifically disclose wherein the base is composed of paper impregnated with a plurality of seeds; the plurality of interlocking connectors disposed on a periphery of a lower end of the one or more sidewalls of the mat, wherein the plurality of interlocking connectors comprise a jigsaw pattern.
However, Martin teaches wherein the base is composed of paper impregnated with a plurality of seeds (para. [0048], regarding the entire package 50 is constructed of a degradable material and impregnated or otherwise associated with seeds which grow flowers; the package 50 is made of any well-known biodegradable packing material, of which paper is a prime example; figs. 6 and 7).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the pet waste collection mat of Nakamura such that the base is composed of paper impregnated with a plurality of seeds as taught by Martin in order to allow the mat to carry the seeds without requiring any extra soil (see Martin, para. [0047]).
Furthermore, Cerny is in the field of modular flooring systems (abstract) and teaches the plurality of interlocking connectors (tab 54, cut-out 60; fig. 2) disposed on a periphery of a lower end of the one or more sidewalls (sidewall 26; fig. 2) of the mat (sub-floor tile 20; fig. 2), wherein the plurality of interlocking connectors comprise a 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the pet waste collection mat of Nakamura such that the plurality of interlocking connectors are disposed on a periphery of a lower end of the one or more sidewalls of the mat, and the plurality of interlocking connectors comprise a jigsaw pattern as taught by Cerny in order to ensure that the mat can be quickly and securely connected to other mats (see Cerny, para. [0067]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647